DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The Amendment filed on 9/9/2021 has been received and entered. Application No. 16/721,899 Claims 1-7 & 9-21 are now pending. Claims 1-4, 9, 10, 20 & 21 have been amended

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/9/2021 has been entered. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: An image manipulation module & a scan location designation module in claim 9.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9-19 are rejected under 35 U.S.C. 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

 Claims 9-19, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for not disclosing sufficient structure to support the claims regarding the modules claimed. See Aristocrat Techs. Australia Pty, Ltd. v. Int'l Game Tech., 521 F.3d 1328 (Fed. Cir. 2008). NetMoneyIn, Inc. v. VeriSign, Inc., 545 F.3d 1359, 1367 (Fed. Cir. 2008). Blackboard v. Desire2Learn, Inc., 574 F.3d 1371, 1385 (Fed. Cir. 2009).

Claim element module is a limitation that invokes 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. 
Applicant may:
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112, sixth paragraph; or
(b)	Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of 
(a)	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-13, 16, 17 & 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuoka et al. (U.S. Pub 2014/0211162) hereinafter Matsuoka, in view of Bedworth et al. (U.S. Pub 2017/0100030) hereinafter Bedworth.

As per Claim 1, Matsuoka teaches A non-transitory computer-readable storage medium storing instructions which, when executed by a computer processor, cause the computer processor to perform a method of designating a location of an optical coherence tomography (OCT) scan to be performed on a retina of an eye, the method comprising: generating display control signals for controlling a display device to display an image defined by the image data, wherein generating of the display control signals is, based on image data defining a background image of a portion of the retina and a foreground graphical planning element for designating a location on the retina of the OCT scan to be performed; (Fig. 3, Fig. 4A, ¶26,¶72 wherein a fundus image and a region of interest indicating the position of a tomographic image are displayed based on information about tracking results and are displayed when the tomographic image of a fundus is captured while a fundus is being tracked so that the region of interest is positioned in a predetermined position of the fundus image wherien the display control unit 120B generates a synthesized fundus image by superimposing the region of interest indicating the position where the tomographic image is captured, on the fundus image. More specifically, the display control unit 120B acquires the position of an index moving on the display unit 130 according to the instruction of the operation unit 140 to determine whether the index exists on the fundus image displayed on the display unit 130)
receiving respective touch interaction data indicative of at least one sequence of detected locations on a touch-sensitive surface of a touch-sensitive input device for each of a plurality of 
determining, a respective image manipulation to be performed on the image data that define the image being displayed by the display device, each image manipulation comprising at least one of: a resizing of both the foreground graphical planning element and the background image by a common factor, while maintaining a location and orientation of the foreground graphical planning element with respect to the background image, or a panning of the image being displayed while maintaining the location of the foreground graphical planning element with respect to the background image; (Fig. 9A-9B, ¶75, ¶88, ¶91 wherein the region of interest may be operated by the operation signal input from the operation unit 140 Information about the changed region of interest is transferred to the imaging control unit 120A which calculates a position on the fundus relative to the region of interest and changes imaging control information of the tomographic image of the imaging unit 110 to capture the tomographic image at a position on the fundus image and outputs the information to the control unit 110 wherein the acquired fundus image is enlarged, so that the fundus image is displayed with the increased size of a fundus image display area 1102 wherein the display control unit 120B which is an example of a display control unit changes the size of the region of interest according to the range where the fundus image is captured and displays the fundus image on the display unit wherein the range 
applying the determined image manipulation to the image data that define the image being displayed by the display device, so as to generate a respective updated image data defining an updated image that is to be displayed on the display device;  (Fig. 9A-9C, ¶59,¶61, ¶87,¶91 wherein  the range where the fundus image is captured is larger in FIG. 9B than that in FIG. 9A, so that the fundus image is reduced and displayed in the fundus image display area 1102. Therefore, the region of interest 1104 is also reduced and displayed. On the other hand, the range where the fundus image is captured is smaller in FIG. 9C than that in FIG. 9A, so that the fundus image is enlarged and displayed in the fundus image display area 1102. Therefore, the region of interest 1104 is also enlarged and displayed wherein the position where the tomographic image is captured is accurately grasped by correcting the position where the region of interest (a region indicating the area and the position where the tomographic image is captured) is displayed on the fundus image based on tracking information between the fundus images (an amount of displacement) and by moving the region of interest so as to superimpose and display the region of interest wherein the display control unit 120B generates a synthesized fundus image by superimposing the area and the position where the tomographic image is captured, on the fundus image. In the present exemplary embodiment, pixels of the fundus image are moved based on the amount of displacement between the fundus images calculated in step S320. More specifically, 
generating41genera, based on the updated image data generated in response to input, respective display control signals for controlling the display device to display an updated image defined by the updated image data; and (Fig. 9A-9C, ¶88, ¶92, ¶93,¶94 wherein FIG. 9B illustrates an example in which the imaging unit 110 is moved away from the subject's eye 100 in FIG. 9A. In this case, the acquired fundus image is enlarged, so that the fundus image is displayed with the increased size of a fundus image display area 1102 wherein if the fundus image is captured by scanning with the light of the SLO, the pivot position of scanned light is positioned in the pupil of the subject's eye 100 to prevent shading light from arising due to iris or lash. Therefore, a light scanning range in FIG. 9B is narrower than the light scanning range in FIG. 9A to prevent shading light due to iris or lash. Thereby, the fundus image capture range acquired in FIG. 9B is smaller than the fundus image capture range acquired in FIG. 9A. Thus, the processing for 
 generating OCT scan location data indicative of the location of the OCT scan that is to be performed on the retina based on a location of the foreground graphical planning element on the background image of the retina in at least one of the updated images. (Fig. 4A-4B, ¶57 wherein the display unit 130 displays the synthesized fundus image generated in step S330 wherein A fundus image display area 401 is an area for displaying the fundus image and fundus images 408 and 409 are displayed on the fundus image display area 401. A region of interest 402 surrounded by a dotted line indicates a region where the tomographic image is captured. A position 404 where the tomographic image indicated by a line segment is captured is one of image-capture positions in the region of interest 402. The tomographic image 405 is captured in the position 404 where the tomographic image is captured)
However, Matsuoka does not explicitly teach determining,  based on each of the touch interaction data, a respective image manipulation to be performed on the image data that define the image being displayed by the display device, each image manipulation comprising at least one of: a resizing of both the foreground graphical planning element and the background image by a common factor or 2S/N 16/721,899Docket No. 00400.00023 a panning of the image being displayed; applying the determined image manipulation to the image data that define the image being displayed by the display device, in response to each of the touch interactions, so as to generate a respective updated image data defining an updated image that is to be displayed on the display device; 
Bedworth teaches receiving respective touch interaction data indicative of at least one sequence of detected locations on a touch-sensitive surface of a touch-sensitive input device for each of a plurality of touch interactions of a user with the touch- sensitive surface; (Fig. 37, ¶116 
determining, based on each of the touch interaction data, a respective image manipulation to be performed on the image data that define the image being displayed by the display device, each image manipulation comprising at least one of: a resizing of both the foreground graphical planning element and the background image by a common factor or2S/N 16/721,899Docket No. 00400.00023 a panning of the image being displayed; (Fig. 37, ¶116 the mobile device may be programmed to detect motion via the user's fingers that indicate a zooming or panning functions, and in response to detecting such motion, the mobile device is programmed to make the buttons 505, 510, 515, 520, 525, 610 and 620 disappear, fade, or withdraw into the outer edges of the user interface screen. The mobile device is further programmed to detect that the motion indicating zooming or panning has stopped, and in response, the mobile device is programmed to make the buttons 505, 510, 515, 520, 525, 610 and 620 reappear on the user interface screen. The mechanism of fading and reappearing the buttons during a zoom or pan function, enables the user to view a larger portion of the retina image)
applying the determined image manipulation to the image data that define the image being displayed by the display device, in response to each of the touch interactions, so as to generate a respective updated image data defining an updated image that is to be displayed on the display device; (Fig. 37, ¶42, wherein fig. 37 user interface screen displaying a retina image that is zoomed-in wherein the mobile device may be programmed to detect motion via the user's fingers that indicate a zooming or panning functions, and in response to detecting such motion)


As per Claim 2, the rejection of claim 1 is hereby incorporated by reference; Matsuoka as modified further teaches wherein: the plurality of touch interactions comprise a single-touch drag operation performed by the user on the touch-sensitive surface of the touch-sensitive input device; the at least one sequence of detected locations for the single-touch drag comprises a first detected location corresponding to a beginning of the single-touch drag and a second detected location corresponding to an end of the single-touch drag; (¶75, ¶76 wherein The region of interest may be moved on the fundus image by the mouse grabbing and dragging the region of interest wherein if a mouse is used as the operation unit 140, for example, when the index is on the fundus image and click is performed on the fundus image, the display control unit 120B receives an operation signal according to the click. The display control unit 120B calculates a distance between the coordinate position of the index when the click is performed, and a as taught by Matsuoka; Fig. 37, ¶116 The user can use his or her fingers to zoom-in or zoom-out on a touch-screen device, the user can use his or her fingers to translate the image, for example, buy touching the screen with a finger and sliding the finger; as taught by Bedworth)
in a case where a touch interaction of the plurality of touch interactions is the single-touch drag and a location on the background image corresponding to the first detected location on the touch-sensitive surface is within a predetermined distance from the foreground graphical planning element, the method comprises determining image manipulation for the single-touch drag to comprise a translation of the foreground graphical planning element relative to the background image by an amount that is based on a distance between the first and second detected locations and in a direction that is based on a direction of the second detected location from the first detected location; and (Fig. 8A-8D, ¶77 wherein A fundus image display area 801 is an area where the fundus image is displayed and fundus images 803, 807, 809, and 810 captured at different times are displayed in FIGS. 8A, 8B, 8C, and 8D. A region of interest 802 indicates a range where the tomographic image is captured. In the display example 805 illustrated in FIG. 8A, an index 804 lies in the region of interest 802, so that the position where the region of interest 802 is superimposed is the same as that in FIG. 8A as indicated by the display example 806 in FIG. 8B. When the mouse is clicked in a state of FIG. 8B, the position of the region of interest 802 is dragged by the mouse and moved (to the upper left direction on the drawing paper) as indicated by the display example 808 in FIG. 8C to change the position where the region of interest 802 is superimposed on the fundus image 809. FIG. 8D illustrates an example as taught by Matsuoka)
in a case where a touch interaction of the plurality of touch interactions is the single-touch drag and a location on the background image corresponding to the first 42detected location on the touch-sensitive surface is not within the predetermined distance from the foreground graphical planning element, the method comprises determining the image manipulation for the single-touch drag to comprise panning of the image being displayed by an amount that is based on a distance between the first and second detected locations and in a direction that is based on a direction of the second detected location from the first detected location. (Fig. 8A-8D, ¶77 wherein A fundus image display area 801 is an area where the fundus image is displayed and fundus images 803, 807, 809, and 810 captured at different times are displayed in FIGS. 8A, 8B, 8C, and 8D. A region of interest 802 indicates a range where the tomographic image is captured. In the display example 805 illustrated in FIG. 8A, an index 804 lies in the region of interest 802, so that the position where the region of interest 802 is superimposed is the same as that in FIG. 8A as indicated by the display example 806 in FIG. 8B. When the mouse is clicked in a state of FIG. 8B, the position of the region of interest 802 is dragged by the mouse and moved (to the upper left direction on the drawing paper) as indicated by the display example 808 in FIG. 8C to change the position where the region of interest 802 is superimposed on the fundus image 809. FIG. 8D illustrates an example in which the size of the region of interest 802 is changed by the operation of the mouse; as taught by Matsuoka; Fig. 37, ¶116 wherein the user can use his or her fingers to zoom-in or zoom-out on a touch-screen device, for example, by touching the screen with two fingers and changing the spacing between the two fingers. Similarly, the user can use his or her fingers to translate the image, for example, buy touching the screen with a In some embodiments, the zoom and translation features are enabled and available whenever an image of the retina is displayed on the screen. In some embodiments, when a user is zooming or panning the retina image, the buttons 505, 510, 515, 520, 525, 610 and 620 may temporarily disappear from the user interface screen. For example, the mobile device may be programmed to detect motion via the user's fingers that indicate a zooming or panning functions  and The mobile device is further programmed to detect that the motion indicating zooming or panning has stopped; as taught by Bedworth)

As per Claim 3, the rejection of claim 1 is hereby incorporated by reference; Matsuoka as modified further teaches wherein: the plurality of touch interactions comprise operation performed by the user on the touch-sensitive surface of the touch-sensitive input device; the at least one sequence of detected locations for the operation comprises a first sequence of detected locations and a second sequence of detected locations; and (¶75, ¶76 wherein The region of interest may be moved on the fundus image by the mouse grabbing and dragging the region of interest wherein if a mouse is used as the operation unit 140, for example, when the index is on the fundus image and click is performed on the fundus image, the display control unit 120B receives an operation signal according to the click. The display control unit 120B calculates a distance between the coordinate position of the index when the click is performed, and a predetermined position of the area where the fundus image is displayed on the display unit 130. A unit of the distance is a pixel, for example. The position where the region of interest is displayed is changed according to the calculation result; as taught by Matsuoka; Fig. 37, ¶116 The user can use his or her fingers to zoom-in or zoom-out on a touch-screen device, the user can as taught by Bedworth)
in a case where a touch interaction of the plurality of touch interactions is the operation, the method comprises determining the image manipulation for the operation to comprise resizing of both the foreground graphical planning element and the background image by a common factor which is based on a difference between a distance between the first detected locations in the first and second sequences of detected locations and a distance between the final detected locations in the first and second sequences of detected locations. (¶91 wherein the size of the fundus image display area 1102 may not be changed and the acquired fundus image may be enlarged or reduced according to the size of the fundus image display area 1102. For example, the range where the fundus image is captured is larger in FIG. 9B than that in FIG. 9A, so that the fundus image is reduced and displayed in the fundus image display area 1102. Therefore, the region of interest 1104 is also reduced and displayed. On the other hand, the range where the fundus image is captured is smaller in FIG. 9C than that in FIG. 9A, so that the fundus image is enlarged and displayed in the fundus image display area 1102. Therefore, the region of interest 1104 is also enlarged and displayed. In other words, in a case where the size of the fundus image display area where the fundus image is displayed on the display unit is fixed, the greater the range where the fundus image is captured, the smaller the region of interest; as taught by Matsuoka)
pinch operation (Fig. 37, ¶116 the user can use his or her fingers to zoom-in or zoom-out on a touch-screen device, for example, by touching the screen with two fingers and changing the spacing between the two fingers; as taught by Bedworth)

As per Claim 4, the rejection of claim 1 is hereby incorporated by reference; Matsuoka as modified further teaches wherein: the plurality of touch interactions comprise a double tap operation performed by the user on the touch-sensitive surface of the touch-sensitive input device; (¶125 wherien a user can erase an existing marker by double-tapping the marker (that is two quick sequential taps on the touch-screen interface); as taught by Bedworth)
and in a case where a touch interaction of the plurality of touch interactions is double tap operation, the method comprises determining the image manipulation for the operation to comprise resizing of both the foreground graphical planning element and the background image by a common predetermined factor. (¶91 wherein the size of the fundus image display area 1102 may not be changed and the acquired fundus image may be enlarged or reduced according to the size of the fundus image display area 1102. For example, the range where the fundus image is captured is larger in FIG. 9B than that in FIG. 9A, so that the fundus image is reduced and displayed in the fundus image display area 1102. Therefore, the region of interest 1104 is also reduced and displayed. On the other hand, the range where the fundus image is captured is smaller in FIG. 9C than that in FIG. 9A, so that the fundus image is enlarged and displayed in the fundus image display area 1102. Therefore, the region of interest 1104 is also enlarged and displayed. In other words, in a case where the size of the fundus image display area where the fundus image is displayed on the display unit is fixed, the greater the range where the fundus image is captured, the smaller the region of interest; as taught by Matsuoka; wherien a user can erase an existing marker by double-tapping the marker (that is two quick sequential taps on the touch-screen interface; as taught by Bedworth)

As per Claim 5, the rejection of claim 4 is hereby incorporated by reference; Matsuoka as modified further teaches where, in a case where a touch interaction of the plurality of touch interactions is the double-tap operation, the method comprises determining the image manipulation for the double-tap operation to be such that: a portion of the image at a location of the double-tap in the image being displayed appears at the same location in the updated image; a portion of the image at a location of the double-tap in the image being displayed appears at the centre of the updated image; or a portion of the image provided at a centre of the display device appears at a centre of the updated image. (Fig. 40, ¶125 wherein a user can erase an existing marker by double-tapping the marker. Examiner interprets erasing the marker to maintain the display of the image at the same location; as taught by Bedworth)

As per Claim 6, the rejection of claim 1 is hereby incorporated by reference; Matsuoka as modified further teaches wherein the foreground graphical planning element comprises one of a point, a line segment, a rectangle and an ellipse. (Fig. 4A, ¶41, ¶57 wherien a fundus image display area 401 is an area for displaying the fundus image and a region of interest 402 surrounded by a dotted line indicates a region where the tomographic image is captured wherien region of interest indicated by a point, a circle, or a cross may be displayed on the fundus image; as taught by Matsuoka) 

As per claim 7, the rejection of claim 1 is hereby incorporated by reference; Matsuoka as modified further teaches wherein the method further comprises generating, as part of the OCT scan location data, data defining the size of the OCT scan that is to be performed on the retina, based on at least one dimension of the foreground graphical planning element in at least one of as taught by Matsuoka)

Claim 9 is similar in scope to Claim 1; therefore, Claim 9 is rejected under the same rationale as Claim 1.

Claim 10 is similar in scope to Claim 2; therefore, Claim 10 is rejected under the same rationale as Claim 2.

Claim 11 is similar in scope to Claim 3; therefore, Claim 11 is rejected under the same rationale as Claim 3.

Claim 12 is similar in scope to Claim 4; therefore, Claim 12 is rejected under the same rationale as Claim 4.

Claim 13 is similar in scope to Claim 5; therefore, Claim 13 is rejected under the same rationale as Claim 5.

Claim 16 is similar in scope to Claim 6; therefore, Claim 16 is rejected under the same rationale as Claim 6.

As per Claim 17, the rejection of claim 9 is hereby incorporated by reference; Matsuoka as modified  further teaches wherein the display device and the touch-sensitive input device are included in a touch-screen screen.  (Fig. 1, ¶68, ¶79 wherein The processor(s) 55 is/are coupled, either directly or via appropriate intermediary hardware, to a display 65 and to one or more input/output (I/O) devices 60, such as a keypad, a touch panel sensor, a microphone, and the like wherein The user can select an image by using his or her finger and tapping the touch-screen display; as taught by Bedworth)

Claim 19 is similar in scope to Claim 7; therefore, Claim 19 is rejected under the same rationale as Claim 7.

As per Claim 20, Matsuoka teaches An apparatus for designating a location of an optical coherence tomography, OCT, scan to be performed on a retina of an eye, the apparatus comprising: a display device configured to display an image comprising a background image of a portion of the retina and a foreground graphical planning element for designating a location on the retina of the OCT scan to be performed; (Fig. 3, Fig. 4A, ¶26,¶72 wherein a fundus image 
9S/N 16/721,899Docket No. 00400.00023 a touch-sensitive input device having a touch-sensitive surface and configured to generate respective touch interaction data indicative of at least one sequence of detected locations for each of a plurality of touch interactions of a user with the touch- sensitive surface; (¶47, ¶71, ¶75 wherien various devices such as a touch panel can be used as the operation unit 140 wherein the operation unit 140 outputs an operation signal indicating operation from the operator to the control unit 120 wherein when the index is in the region of interest, a mouse click is performed using a mouse functioning as an instruction unit for changing the position where the region of interest is displayed by manipulating the position where the index is displayed. The region of interest may be moved on the fundus image by the mouse grabbing and dragging the region of interest)
a computer processor and a computer-readable storage medium storing instructions, wherein the instructions, when executed by the computer processor, cause the computer processor to: (¶137 wherein Embodiments of the present invention can also be realized by a computer of a system or apparatus that reads out and executes computer executable instructions 
 determine, a respective image manipulation to be performed on the image displayed by the display device, each image manipulation comprising at least one of: a resizing of both the foreground graphical planning element and the background image by a common factor, while maintaining a location and orientation of the foreground graphical planning element with respect to the background image, or a panning of the image being displayed while maintaining the location of the foreground graphical planning element with respect to the background image; (Fig. 9A-9B, ¶75, ¶88, ¶91 wherein the region of interest may be operated by the operation signal input from the operation unit 140 Information about the changed region of interest is transferred to the imaging control unit 120A which calculates a position on the fundus relative to the region of interest and changes imaging control information of the tomographic image of the imaging unit 110 to capture the tomographic image at a position on the fundus image and outputs the information to the control unit 110 wherein the acquired fundus image is enlarged, so that the fundus image is displayed with the increased size of a fundus image display area 1102 wherein the display control unit 120B which is an example of a display control unit changes the size of the region of interest according to the range where the fundus image is captured and displays the fundus image on the display unit wherein the range where the fundus image is captured is larger in FIG. 9B than that in FIG. 9A, so that the fundus image is reduced and displayed in the fundus image display area 1102. Therefore, the region of interest 1104 is also reduced and displayed. On the other hand, the range where the fundus image is captured is smaller in FIG. 9C than that in 
apply the determined image manipulation to the image being displayed on the display device in response to input so as to generate a respective updated image that is displayed on the display device; and (Fig. 9A-9C, ¶59,¶61, ¶87,¶91 wherein  the range where the fundus image is captured is larger in FIG. 9B than that in FIG. 9A, so that the fundus image is reduced and displayed in the fundus image display area 1102. Therefore, the region of interest 1104 is also reduced and displayed. On the other hand, the range where the fundus image is captured is smaller in FIG. 9C than that in FIG. 9A, so that the fundus image is enlarged and displayed in the fundus image display area 1102. Therefore, the region of interest 1104 is also enlarged and displayed wherein the position where the tomographic image is captured is accurately grasped by correcting the position where the region of interest (a region indicating the area and the position where the tomographic image is captured) is displayed on the fundus image based on tracking information between the fundus images (an amount of displacement) and by moving the region of interest so as to superimpose and display the region of interest wherein the display control unit 120B generates a synthesized fundus image by superimposing the area and the position where the tomographic image is captured, on the fundus image. In the present exemplary embodiment, pixels of the fundus image are moved based on the amount of displacement between the fundus images calculated in step S320. More specifically, the amount of displacement between a first and a second fundus image captured at different times is taken as (dx, dy) wherein An angle of view that is a range where the fundus image is captured is determined according to a distance between the objective optical system 210 of the imaging unit 110 and the subject's eye 100 in the depth direction (Z direction). In other words, if the imaging unit 110 is moved to push the 
 generate OCT scan location data indicative of the location of the OCT scan that is to be performed on the retina based on a location of the foreground graphical planning element on the background image of the retina in at least one of the updated images. (Fig. 4A-4B, ¶57 wherein the display unit 130 displays the synthesized fundus image generated in step S330 wherein A fundus image display area 401 is an area for displaying the fundus image and fundus images 408 and 409 are displayed on the fundus image display area 401. A region of interest 402 surrounded by a dotted line indicates a region where the tomographic image is captured. A position 404 where the tomographic image indicated by a line segment is captured is one of image-capture positions in the region of interest 402. The tomographic image 405 is captured in the position 404 where the tomographic image is captured)
However, Matsuoka does not explicitly teach determine, based on each of the touch interaction data, a respective image manipulation to be performed on the image data that define the image being displayed by the display device, each image manipulation comprising at least one of: a resizing of both the foreground graphical planning element and the background image by a common factor or 2S/N 16/721,899Docket No. 00400.00023 a panning of the image being displayed; apply the determined image manipulation to the image displayed on  the display device in response to each of the touch interactions so as to generate a respective updated image that is displayed on the display device; 

determine, based on each of the touch interaction data, a respective image manipulation to be performed on the image data that define the image being displayed by the display device, each image manipulation comprising at least one of: a resizing of both the foreground graphical planning element and the background image by a common factor or 2S/N 16/721,899Docket No. 00400.00023 a panning of the image being displayed; (Fig. 37, ¶116 the mobile device may be programmed to detect motion via the user's fingers that indicate a zooming or panning functions, and in response to detecting such motion, the mobile device is programmed to make the buttons 505, 510, 515, 520, 525, 610 and 620 disappear, fade, or withdraw into the outer edges of the user interface screen. The mobile device is further programmed to detect that the motion indicating zooming or panning has stopped, and in response, the mobile device is programmed to make the buttons 505, 510, 515, 520, 525, 610 and 620 reappear on the user interface screen. The mechanism of fading and reappearing the buttons during a zoom or pan function, enables the user to view a larger portion of the retina image)
apply the determined image manipulation to the image displayed on  the display device in response to each of the touch interactions so as to generate a respective updated image that is displayed on the display device; (Fig. 37, ¶42, wherein fig. 37 user interface screen displaying a retina image that is zoomed-in wherein the mobile device may be programmed to detect motion 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to utilize the teaching of retinopathy workflow, evaluation and grading using mobile devices of Bedworth with the teaching of ophthalmologic apparatus for imaging the fundus image of a subject's eye of Matsuoka because Bedworth teaches zooming and panning functionality which is particularly useful when marking retinal features wherein a user can tap (with his or her finger or a stylus) the touch-screen interface of his or her device to place a marker on the retina image. A user can select an existing marker, and drag it to move it to another position on the retina image. A user can erase an existing marker by double-tapping the marker (that is two quick sequential taps on the touch-screen interface). A user can place overlapping markers when closely-spaced lesions are present in the retina image. A user can also write notes, typically using a stylus, on the retina image (¶116, ¶125)

Claim 21 is similar in scope to Claim 20; therefore, Claim 21 is rejected under the same rationale as Claim 20.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuoka in view of Bedworth as applied to claim 12 above, and further in view of Tertoolen et al. (U.S. Pub 2018/0273050) hereinafter Tert.

As per Claim 14, the rejection of claim 12 is hereby incorporated by reference;
the double-tap operation. However, Matsuoka as modified does not explicitly teach where, in a case where a touch interaction of the plurality of touch interactions is the double-tap operation, the image manipulation module is further configured to determine the image manipulation for the double-tap operation to comprise a translation of the image being displayed such that a portion of the image at a location of the double-tap in the image being displayed appears at a centre of the updated image.
	Tert teaches where, in a case where a touch interaction of the plurality of touch interactions is the double-tap operation, the image manipulation module is further configured to determine the image manipulation for the double-tap operation to comprise a translation of the image being displayed such that a portion of the image at a location of the double-tap in the image being displayed appears at a centre of the updated image. (Fig. 13, ¶133 wherein a vehicle operator can: tap with respect to a position on the map to get an instant route to a destination; double tap with respect to a position on the map to zoom in on the map centered at that position)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to utilize the teaching vehicular human machine interfaces of Tert with the teaching of ophthalmologic apparatus for imaging the fundus image of a subject's eye of Matsuoka as modified because Tert teaches improved vehicle human machine interface providing an interactive map that responds and scales to touch allowing for increased focus during operating the vehicle.(¶3, ¶133)

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuoka in view of Bedworth as applied to claim 12 above, and further in view of WU et al. (U.S. Pub 2016/0026375) hereinafter Wu.

As per Claim 15, the rejection of claim 12 is hereby incorporated by reference; Matsuoka as modified previously taught the image manipulation module, the double-tap operation. However, Matsuoka as modified does not explicitly teach where, in a case where a touch interaction of the plurality of touch interactions is the double-tap operation, the image manipulation module is further configured to determine the image manipulation for the double-tap operation to comprise a translation of the image being displayed such that a portion of the image provided at a centre of the display device appears at a centre of the updated image.
Wu teaches where, in a case where a touch interaction of the plurality of touch interactions is the double-tap operation, the image manipulation module is further configured to determine the image manipulation for the double-tap operation to comprise a translation of the image being displayed such that a portion of the image provided at a centre of the display device appears at a centre of the updated image. (Fig. 8A-8B, ¶97 wherein in response to the same gesture (the same as the predetermined gesture) (such as the single tap gesture or double tap gesture) as the gesture used for enlarging and centering box 3914 executed by the user, the enlargement and/or substantial centering can be reversed. For example, as shown in FIG. 8B, in response to the single tap gesture 3929 on the box 3914-5, the webpage figure can be reduced in size and moved back to the box 3914-5 in FIG. 8A)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to utilize the teaching of shadeless touch hand-held device of Wu with the 

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuoka in view of Bedworth as applied to claim 9 above, and further in view of Jaros et al. (U.S. Pub 2014/0164913) hereinafter Jaros.

As per Claim 18, the rejection of claim 9 is hereby incorporated by reference; Matsuoka as modified previously taught the input device. However, Matsuoka as modified does not explicitly teach wherein the input device is a track-pad.
Jaros teaches wherein the input device is a track-pad. (¶56 wherein zooming interactions may comprise a user utilizing a two finger drag on an Apple Mac OS X track pad, in an embodiment)


Response to Arguments
Applicant's arguments filed on 9/9/2021 have been fully considered but they are not persuasive. Applicant made the following arguments:
Applicant’s arguments with respect to the 112(f) interpretation for claims 9-19 and its corresponding 112(b) rejection are not sufficient to provide a supporting structure for either the image manipulation module or the scan location designation module. Merely reciting in the Remarks that page 38 of the specification teaches that the module can include software, hardware, or a combination, does not provide the supporting structure, material, or acts for the claimed function. Additionally, stating that a processor can perform the functions does not provide structure since the claim does not recite the module as part of the processor. Applicant is advised to amend the rejected claims according to the recommended options listed under the 112(b) rejection. 
Applicant argues on pages 7-8 of the Remarks that “Applicant respectfully submits that, while Matsuoka may refer to changing the region of interest's size based on each of touch interaction data, a respective image manipulation to be performed on the image data that define the image being displayed by the display device, as recited in Claim 1. Indeed, Figs. 9A and 9B of Matsuoka show merely the results of respective image acquisitions (i.e., different images) that are obtained for different distances between the objective optical system 210 and the subject's eye 100 (see paragraph [0087]), wherein the size of the "fundus image display area 1102" and the "region of interest 1104" shown in Figs. 9A and 9B are changed "according to the range where the fundus image is captured" (see paragraph. [0087] and [0088]). The sizing of the "fundus image display area 1102" and the "region of interest 1104" is not a manipulation of image data of an image data already being displayed by a display device, and instead is used in the generation of image data that is to be displayed. This also holds true for the variant disclosed in paragraph [0091] of Matsuoka.”
Examiner respectfully disagrees, In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Examiner previously pointed to Matsuoka ¶91 for the teaching of the range where the fundus image is captured is larger in FIG. 9B than that in FIG. 9A, so that the fundus image is reduced and displayed in the fundus image display area 1102. Therefore, the region of interest 1104 is also reduced and displayed. On the other hand, the range where the fundus image is captured is smaller in FIG. 9C than that in FIG. 9A, so that the fundus image is enlarged and displayed in the fundus image display area 1102. Therefore, the region of interest 1104 is also enlarged and displayed. Using the broadest reasonable interpretation one can argue that a captured image being enlarged or reduced on a display and being displayed teaches the argued limitation above. Examiner further points to ¶59,¶61, ¶87 for the teaching of the position where the tomographic image is captured is accurately grasped by correcting the position where the region of interest (a region indicating the area and the position where the tomographic image is captured) is displayed on the fundus image based on tracking information between the fundus images (an amount of displacement) and by moving the region of interest so as to superimpose and display the region of interest wherein the display control unit 120B generates a synthesized fundus image by superimposing the area and the position where the tomographic image is captured, on the fundus image. In the present exemplary embodiment, pixels of the fundus image are moved based on the amount of displacement between the fundus images calculated in step S320. More specifically, the amount of displacement between a first and a second fundus image captured at different times is taken as (dx, dy) wherein An angle of view that is a range where the fundus image is captured is determined according to a distance between the objective optical system 210 of the imaging unit 110 and the subject's eye 100 in the depth direction (Z direction). In other words, if the imaging unit 110 is moved to push the objective optical system 210 away from the subject's eye 100, the range where the fundus image is captured is enlarged. On the other hand, if the imaging unit 110 is moved to bring the objective optical system 210 closer to the subject's eye 100, the range where the fundus image is captured is decreased. The display control unit 120B recognizes the range where the fundus image is captured, changes the area where the fundus image is displayed according to the size of the range where the fundus image is captured and displays the area on the display unit 130. Using the broadest reasonable interpretation, one can argue that superimposing the captured image and region of interest on the fundus image and is displayed on the display unit, does teach manipulation of image data of an image data already being displayed by a display device. 
Additionally, Examiner points to Bedworth Fig. 37, ¶116 for the teaching of the user can use his or her fingers to zoom-in or zoom-out on a touch-screen device, for example, by touching the screen with two fingers and changing the spacing between the two fingers. Similarly, the user can use his or her fingers to translate the image, for example, buy touching the screen with a finger and sliding the finger. Bedworth teaches manipulating a displayed image by zooming in or out on a touch screen. Therefore, the combination of Matsuoka and Bedworth teaches the argued limitation above.

Conclusion

The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.

When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGIE BADAWI whose telephone number is (571)270-7590. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGIE BADAWI/Primary Examiner, Art Unit 2179